Citation Nr: 0917943	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
impingement syndrome and internal derangement of the left 
shoulder with mild acromioclavicular (AC) joint degenerative 
changes.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to May 
1992.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The service-connected impingement syndrome and internal 
derangement of the left shoulder with mild AC joint 
degenerative changes is characterized by complaints of pain 
following repetitive use.  Objective observations include 
limitation of motion by pain at approximately shoulder level.  
Ankylosis, limitation of motion to 25 degrees from the side, 
and fibrous union of the humerus are not shown.  

2.  A chronic low back disorder was not shown in service or 
for many years thereafter and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no 
more, for impingement syndrome and internal derangement of 
the left shoulder with mild AC joint degenerative changes 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5200-5203 
(2008).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating For Impingement Syndrome And Internal 
Derangement
Of The Left Shoulder With Mild AC Joint Degenerative Changes

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59.

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The service-connected impingement syndrome and internal 
derangement of the left shoulder with mild AC joint 
degenerative changes is currently evaluated as 10 percent 
disabling.  Service treatment records indicate that the 
Veteran is right hand dominant.  Thus, in order to warrant 
the next higher rating of 20 percent, the evidence must show:  

*	favorable ankylosis of scapulohumeral articulation with 
limitation of abduction to 60 degrees but with the 
ability to reach the mouth and head (DC 5200);
*	limitation of motion of the arm to shoulder level or to 
midway between the side and the shoulder level (DC 
5201);
*	malunion of the humerus with moderate or marked 
deformity or recurrent dislocation of the humerus at the 
scapulohumeral joint with either infrequent episodes of 
dislocation and guarding of movement only at the 
shoulder level or with frequent episodes of dislocation 
and guarding of all arm movements (DC 5202); or 
*	nonunion of the clavicle or scapula with loose movement 
or dislocation of the clavicle or scapula (DC 5203).  

Here, the Board concludes that a rating of 20 percent should 
be granted for the Veteran's service-connected left shoulder 
disability based on limitation of motion.  At the April 2008 
private examination, the Veteran displayed left shoulder 
flexion of 90 degrees, or approximately to his shoulder 
height.  Pain and weakness was observed in all planes of 
motion.   

Moreover, at an August 2008 VA examination, the Veteran 
exhibited 120 degrees of flexion and 150 degrees of abduction 
of his left shoulder.  However, at both times, he reported 
pain beginning at 90 degrees, or at approximately his 
shoulder height.  Although he did display the ability to lift 
his left arm above his shoulder, the presence of pain 
functionally restricts his range of motion to shoulder level.  

Additionally, the Veteran's October 2006 statement that he 
cannot perform overhead work or lift with his left arm is 
confirmed by the observations of both the VA examiner and the 
private physician.  Therefore, the Board concludes that the 
Veteran's left shoulder symptomatology warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5201.  

Next, the Board considers whether the evidence indicates that 
a rating in excess of 20 percent is warranted.  In order to 
warrant a rating in excess of 20 percent, the evidence must 
show:

*	Ankylosis of scapulohumeral articulation that is 
intermediate between favorable and unfavorable (30 
percent under DC 5200);
*	limitation of motion of the arm to 25 degrees from the 
side (30 percent under DC 5201); or
*	fibrous union of the humerus (40 percent under DC 5202). 

Here, the Board concludes that a rating in excess of the 20 
percent awarded by this decision is not warranted.  First, 
although the Veteran does have some limitation of motion, as 
well as pain during such motion, both the private physician's 
evaluation in April 2008 and the VA examination in August 
2008 indicated that he could raise his left arm higher than 
25 degrees from his side.  Moreover, neither examiner 
observed ankylosis of any sort.  Therefore, an increased 
rating on the basis of limitation of motion or ankylosis is 
not warranted.  

Examination of the Veteran's left shoulder also demonstrated 
no flare-ups of joint disease.  Indeed, there was no 
additional limitation of motion of the Veteran's left 
shoulder upon repetitive use of the joint.  Consequently, the 
Board concludes that the 20 percent evaluation awarded for 
the Veteran's service-connected left shoulder disability by 
this decision adequately considers the extent of functional 
loss experienced by the Veteran upon repetitive use of this 
joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Additionally, the evidence does not indicate a fibrous union 
of the humerus.  In August 2008, the VA examiner referenced a 
radiographic image from that same month indicating no 
fracture, subluxation, bone destruction or soft tissue 
ossification.  Also, a fibrous union of the shoulder joint 
was not observed.  Thus, an increased rating is also not 
warranted on this basis.  

Moreover, the Board has considered the statements by the 
Veteran, as well as his spouse and mother-in-law, in support 
of his claim.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this regard, the Board acknowledges that the Veteran has 
experience as a physician's assistant.  However, there is no 
indication that he has special expertise in orthopedics, and 
the Board may not accept unsupported speculation with regard 
to these types of medical issues.  See Black v. Brown, 10 
Vet. App. 297 (1997) (an opinion may be reduced in probative 
value even where the statement comes from someone with 
medical training, if the medical issue requires special 
medical knowledge); see also Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).

With regard to the statements from the Veteran's family 
members, the Board acknowledges that they are competent to 
report symptoms as relayed by the Veteran.  See Layno, 6 Vet. 
App. at 470.  However, shoulder disabilities are not 
something that a lay person can provide competent evidence on 
questions of severity.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of this disorder.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's shoulder disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

According to the Veteran's own statements, he is still 
employed.  Moreover, the evidence does not indicate that he 
has been hospitalized for his shoulder disability since 1992.  
Indeed, he has received only occasional outpatient treatment 
for this disorder during the current appeal.  Therefore, the 
Board finds that referral for an extraschedular evaluation 
for his service-connected left shoulder disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that a disability rating of 20 percent, but no 
more, is warranted for the Veteran's service-connected left 
shoulder disability.  Evidence of record does not support a 
higher rating at any time during the appeal period.  

Service Connection for a Low Back Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records indicate that the Veteran 
injured his back while lifting weights in January 1989, and 
was diagnosed with a back strain.  However, this issue 
apparently resolved because the Veteran did not receive 
follow-up treatment and because no spinal abnormalities were 
noted at a subsequent physical examination in June 1989.  

Next, in February 1992, he reported to a physical therapy 
clinic complaining of low back pain for the previous two 
weeks that was radiating into his left lower extremity.  A 
subsequent radiographic imaging report indicated slight 
lateral flexion to the right at the L4 level, but it was 
undetermined whether this was attributable to guarding, 
scoliosis or the Veteran's natural posture.  Otherwise, his 
spine was normal and, also of note, his straight leg raise 
test was negative.  He was treated only with temporary light 
duty and painkillers.  

Thus, while the Veteran underwent a few episodes of low back 
pain while on active duty service, the service treatment 
records do not indicate that he was diagnosed with a chronic 
back condition.  To the contrary, the evidence indicates that 
the back symptoms experienced during active duty service were 
of an acute and transitory nature.  

Treatment records from immediately after active duty service 
indicate additional low back symptomatology, but the evidence 
does not illustrate chronic low back pathology.  
Specifically, in July 1993, the Veteran complained of low 
back pain characterized by tenderness to palpation on both 
sides of the back, but the spine itself was not tender.  

Furthermore, while the Veteran again complained of low back 
pain with some radiculopathy in February and April 1994, a 
radiographic imaging report in April 1994 noted that the 
vertebral bodies and intervertebral disc spaces were 
"generally well maintained," and without evidence of 
fracture of subluxation.

The first indication of a chronic low back disorder is not 
until June 2005, when the Veteran underwent a neurosurgical 
consultation after experiencing intermittent low back pain 
for the past several years which had become worse in recent 
months.  There, an MRI of the lumbar spine indicated a 
herniation at the L5-S1 disc, which was treated with epidural 
injections.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1992) and his first 
diagnosis of a chronic low back disorder in 2005 
(approximately a 13-year gap).  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of a continued low back disorder since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
radiographic imaging of his back near the end of active 
service indicted a normal spine.  Moreover, the post-service 
evidence does not indicate an actual diagnosed back 
disability for 13 years following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of a 
diagnosed spinal condition for 13 years following active duty 
discharge and finds his recollections as to symptoms 
experienced in the past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.  

Of note, the Board places significant probative value on a 
December 2007 VA examination undertaken specifically to 
address the issue on appeal.  After reviewing the claims 
file, interviewing the Veteran, and conducting a physical 
examination, the examiner noted that the Veteran had since 
undergone a spinal fusion of the L5-S1 disc, but was 
currently not experiencing complications.  

The examiner opined that it was less likely than not that the 
Veteran's low back disorder was related to service.  The 
examiner noted that there were no acute abnormalities shown 
on the Veteran's April 1994 low back X-rays and that there 
was a time span of more than one decade without indication of 
low back treatment.  

Moreover, the Veteran stated in 2005 that his back had 
worsened over the past eight months.  While an associated 
radiographic image in June 2005 indicated an L5-S1 disc 
herniation and spondylosis, there was no history of back 
strain, sacroiliac joint strain or mechanical low back pain.  
The Veteran's disorder, according to the examiner, could be 
instead due to a number of issues not related to service.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board notes that the Veteran has submitted April and July 
2008 opinions from a private physician who states that the 
Veteran's low back condition is at least as likely as not 
attributable to his active duty service.  As with all types 
of evidence, it is the Board's responsibility to weigh the 
conflicting medical evidence to reach a conclusion as to the 
ultimate grant of service connection.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

The Board may favor the opinion of one competent medical 
expert over another if its statement of reasons and bases is 
adequate to support that decision.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  That is to say, the Board 
decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question.

To that end, the Board places more weight on the December 
2007 VA examination.  There, the examiner's opinion was 
primarily based on clinical evidence in the record indicating 
that the Veteran did not have any spinal disc pathology since 
the time he was discharged from active duty.  The examiner 
specifically noted the April 1994 X-ray, which indicated no 
disc pathology.  

The private physician found that the Veteran was fit upon 
entering active duty and did injure his back while on active 
duty.  However, the physician failed to address the evidence 
indicating that this injury had resolved.  Moreover, the 
physician's opinion is based entirely on the premise that, in 
the absence of any other back injury, his current disorder 
must necessarily be based on the active duty injury.  This 
premise requires the Board to assume that the Veteran was 
never injured during the more than one decade time span in 
which there was no record of low back treatment.  

On the other hand, the VA examiner's opinion is based upon 
evidence available in claims file indicating that the Veteran 
did not have any low back pathology approximately two years 
after his release from active duty (as shown by the April 
1994 X-rays) and, indeed, that there was a more than one 
decade period of time without indication of low back 
treatment.  Therefore, the Board places greater reliance on 
the VA examiner's opinion rather than the private physician's 
opinion.  

The Board has also considered statements by the Veteran, his 
spouse and his mother-in-law.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, as was noted above, the Veteran has medical 
experience as a physician's assistant.  However, the evidence 
does not indicate that he has special experience in 
orthopedics, nor has he indicated that he has the expertise 
to correctly interpret the radiographic imaging.  

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  See Layno, 6 Vet. App. at 470.  However, a disc 
herniation is not the type of disorder that a person, even 
with the Veteran's experience, can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

Furthermore, such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

Here, the increased rating claim arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in December 2005 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained the 
Veteran's service treatment records as well as VA and private 
outpatient treatment records. 

Furthermore, the Veteran submitted an opinion from a private 
physician in support of his claims, and specific VA medical 
examinations and opinions pertinent to the issues on appeal 
were obtained in December 2007 and August 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 20 percent, but no more, for impingement syndrome 
and internal derangement of the left shoulder with mild AC 
joint degenerative changes is granted, subject to the law and 
regulations governing the award of benefits.  

Service connection for a low back disorder is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


